 

 

 

TIZLE NL ‘SIAYSEN

adejd SulIpseH ETTS

Jajua) Juawdojanag |eu0l}99.405 Ayuno> uosplaed

 

 

Case No. 3:21-cv-00383

9
E v
Z
a RECEIVES
» GS
gees in Clerks
4 a) 7%, § DISTRICT COURT aug 04 208
2 (| 2 oR ISTRICT OF TENNESSEE
a gH) $c W . ¢ Court
5 S| m 45)  .LEDIVISION US. piste! of
a Bl RES Middle Dist
3 s"™a
E 8 9
z eo C€
D - @
Oo =|
Be
o

Judge William L. Campbell, Jr.
Magistrate Judge Alistair E. Newbern

 

 

SHOW CAUSE

yo se Plaintiff Tarek Mentouri to show cause by
ould not recommend that his action against
be dismissed under Federal Rule of Civil |
cute his claims or for the reasons stated in the
yn June 16, 2021, the Court was informed that

on County Correctional Development Center and

 

dress. The Court therefore mailed copies of all

& cause order, to Mentouri at the Correctional

aot responded to the Court’s show cause order or
:touri’s pro se status and the confusion regarding

uri a final opportunity to respond to the Court’s

  

SE by July 26, 2021, why the Magistrate Judge

 

J for failure to prosecute or for the reasons stated

Case 3:21-cv-00383 Document10 Filed 07/12/21 Page 1 of 2 PagelD #: 39
Case 3:21-cv-00383 Document12 Filed 08/04/21 Page 1 of 1 PagelD #: 42

 
